IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                            __________________

                               No. 99-60291
                             Summary Calendar
                            __________________

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DEWAYNE DAMPER, also known as Sealed Defendant 2;
HAROLD DAMPER, also known as Sealed Defendant 1,

                                           Defendants-Appellants.

                          - - - - - - - - - -
            Appeals from the United States District Court
               for the Southern District of Mississippi
                             (98-CR-5-2-PG)
                          - - - - - - - - - -
                             March 14, 2000

Before POLITZ, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendants-Appellants Dewayne Damper and his brother, Harold

Damper, appeal their convictions for aiding and abetting the

possession with intent to distribute crack cocaine.          They contend

that (1) the district court abused its discretion in denying their

severance motions, (2) the testimony of key government witnesses

violated 18 U.S.C. § 201(c)(2) and should have been suppressed, (3)

the evidence was insufficient to support their convictions, and

(4) the district court clearly erred in calculating the quantity of

crack    cocaine    attributable   to   them   for   sentencing   purposes.

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
Dewayne Damper also argues that the district court (1) abused its

discretion in denying his motion in limine to exclude evidence

concerning a traffic stop, (2) committed reversible error when it

admitted testimony under Federal Rule of Evidence 801(d)(2)(E), and

(3) should have granted his motion for judgment of acquittal, or in

the alternative a new trial, on the aiding and abetting charge

because he was acquitted of the conspiracy charge; and that he

should have been granted a new trial based on the government’s

interference with one of its witnesses.

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.   The district

court did not abuse its discretion in denying the defendants’

motions for severance.   See United States v. Mitchell, 31 F.3d 271,

276 (5th Cir. 1994).      As the defendants acknowledge, their §

201(c)(2) argument is foreclosed by this court’s precedent.     See

United States v. Barnett, 197 F.3d 138, 144-45 (5th Cir. 1999);

United States v. Haese, 162 F.3d 359, 366-68 (5th Cir. 1998), cert.

denied, 119 S. Ct. 1795 (1999).   The evidence was sufficient for a

reasonable jury to find the defendants guilty beyond a reasonable

doubt.   See United States v. Jaramillo, 42 F.3d 920, 923 (5th Cir.

1995).    The district court’s factual findings concerning the

quantity of cocaine attributable to each defendant for sentencing

purposes was not clearly erroneous.   See United States v. Davis, 76
F.3d 82, 84 (5th Cir. 1996); see United States v. Allibhai, 939
F.2d 244, 254 (5th Cir. 1991).




                                  2
     Dewayne Damper’s separate challenges are also unavailing. The

district court did not abuse its discretion in admitting the

evidence of the traffic stop, thereby allowing the jury to evaluate

all the circumstances under which Dewayne Damper acted. See Haese,
162 F.3d at 364; see United States v. Royal, 972 F.2d 643, 647 (5th

Cir. 1992).    His   argument   invoking   Rule   801(d)(2)(E)   is   not

adequately briefed and is deemed abandoned. See Green v. State Bar

of Texas, 27 F.3d 1083, 1089 (5th Cir. 1994).         The inconsistent

verdicts are not a bar to Dewayne Damper’s conviction.      See United

States v. Geiger, 190 F.3d 661, 664 (5th Cir. 1995).       Finally, as

we perceive no improper interference with a witness’s testimony by

the government, there is no error, plain or otherwise.      See United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc).

AFFIRMED.




                                  3